Citation Nr: 0514898	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2001.  In March 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  

At his hearing, he raised the issue of service connection for 
urinary incontinence.  Although phrased as a claim to reopen, 
a review of the file does not reveal that there a prior final 
denial on that issue.  Accordingly, this issue is referred to 
the RO for initial consideration.  


REMAND

The Board finds that VA has a duty to assist the veteran in 
developing evidence pertinent to his claim for service 
connection for residuals of prostate cancer.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Specifically, he should be 
afforded an examination to determine whether there is any 
causal connection between chronic prostatitis with urethral 
stricture, for which he was hospitalized and treated in 
service, and prostate cancer, initially diagnosed in 1995.  
In this regard, at his hearing, he testified that he 
experienced urinary problems continuously from his discharge 
until the diagnosis of prostate cancer.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
Daytona Beach VA Outpatient Clinic for the 
period from September 2003 to the present.

2.  Schedule the veteran for a VA 
examination, to determine whether his 
prostate cancer is related to service.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that prostate cancer, initially diagnosed 
in 1995, is related to prostatitis and 
urethral stricture present in service.  
The complete rationale for the opinion 
should be provided.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity for response, 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	LINDA A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


